DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 2-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,229,074. Although the claims at issue are not identical, they are not patentably distinct from each other because even though they are not word for word with each other they both teach the same inventive concept.
Regarding claim 2, U.S. Patent No. 11,229,074 teaches a method performed by an Access and Mobility Management function (AMP) handling mobility management of a User Equipment (UE), the method comprising: receiving a Non-Access Stratum, NAS, Service Request message transmitted by the UE, wherein the NAS Service Request comprises session management information identifying multiple Packet Data Unit (PDU) sessions for which User Plane (UP) is to be established; identifying multiple Session Management Functions, SMFs associated with the multiple PDU sessions, the multiple SMFs handling Session management for the UE; transmitting to each of the multiple SMFs an SM request message comprising the SM information; and transmitting a single NAS Service Response message to the UE in response to the NAS Service Request message for the UE upon receiving from all of the multiple SMFs an SM response message in response to the corresponding received SM request message (Claims 1-2 and 8-9).
Regarding claim 3, U.S. Patent No. 11,229,074 teaches wherein the method further comprises upon receiving at least one SM response message from one of the multiple SMFs, wherein the SM response message comprises an SM container to be transmitted to an access node serving the UE, transmitting the SM container to the access node without waiting for subsequent SM response messages from the other SMFs; and transmitting to the access node serving the UE the one or more subsequent SM container as received from the other SMFs (Claims 2 and 9). 
Regarding claim 4, U.S. Patent No. 11,229,074 teaches wherein prior to transmitting the single NAS Service Response to the UE, the method further comprises receiving from each of the multiple SMFs an SM response message in response to the corresponding transmitted SM request message (Claims 1-2 and 8-9).
Regarding claim 5, U.S. Patent No. 11,229,074 teaches wherein the NAS Service Request further comprises PDU session status information that identifies, for each possible PDU session, the status of the PDU session and wherein prior to transmitting the single NAS Service Response to the UE, the method further comprises receiving from one or more of the multiple SMFs an SM response message having the PDU session status information in response to the corresponding transmitted SM request message (Claims 3-4 and 10-11).
Regarding claim 6, U.S. Patent No. 11,229,074 teaches retrieving previously stored PDU session status information for the UE; determining whether the PDU session status formation contained in the NAS Service Request matches the retrieved PDU status information for the UE (Claims 3-4 and 10-11).
Regarding claim 7, U.S. Patent No. 11,229,074 teaches in response to determining that the PDU session status information contained in the NAS Service Request message does not match the retrieved PDU status information for the UE, transmitting to the UE a PDU session status synchronization message indicating the retrieved PDU status information to the UE (Claims 5 and 12).
Regarding claim 8, U.S. Patent No. 11,229,074 teaches in response to determining that the PDU session status information contained in the NAS Service Request message does not match the retrieved PDU status information for the UE, transmitting to the UE a PDU session status synchronization message instructing the UE to deactivate a PDU session that is included in the set of PDU sessions for which a UP is to be established (Claims 6 and 13).
Regarding claim 9, U.S. Patent No. 11,229,074 teaches wherein the session status information in the NAS Service Request that identifies the multiple PDU sessions for which a UP is to be established comprises a bitmap wherein each bit corresponds to each PDU session of the multiple PDU sessions (Claims 7 and 14).
Regarding claim 10, U.S. Patent No. 11,229,074 teaches an Access and Mobility Management function (AMF) for message handling, the AME adapted to: receive a Non-Access Stratum, NAS, Service Request message transmitted by the UE, wherein the NAS Service Request comprises session management information identifying multiple Packet Data Unit (PDU) sessions for which User Plane (UP) is to be established; identify multiple Session Management Functions, SMFs associated with the multiple PDU sessions, the multiple SMFs handling Session management for the UE; transmit to each of the multiple SMFs an SM request message comprising the SM information; and transmit a single NAS Service Response message to the UE in response to the NAS Service Request message for the UE upon receiving from all of the multiple SMFs an SM response message in response to the corresponding received SM request message (Claims 1-2 and 8-9).
Regarding claim 11, U.S. Patent No. 11,229,074 teaches wherein the AMF is further adapted to: upon receiving at least one SM response message from one of the multiple SMFs, wherein the SM response message comprises an SM container to be transmitted to an access node serving the UE, transmit the SM container to the access node without waiting for subsequent SM response messages from the other SMFs; and transmit to the access node serving the UE the one or more subsequent SM container as received from the other SMFs (Claims 2 and 9).
Regarding claim 12, U.S. Patent No. 11,229,074 teaches wherein prior to transmitting the single NAS Service Response to the UE, the AMF is further adapted to receive from each of the multiple SMFs an SM response message in response to the corresponding transmitted SM request message (Claims 1-2 and 8-9).
Regarding claim 13, U.S. Patent No. 11,229,074 teaches wherein the NAS Service Request further comprises PDU session status information that identifies, for each possible PDU session, the status of the PDU session and wherein prior to transmitting the single NAS Service Response to the UE, the AMF is further adapted to receive from one or more of the multiple SMFs an SM response message having the PDU session status information in response to the corresponding transmitted SM request message (Claims 3-4 and 10-11).
Regarding claim 14, U.S. Patent No. 11,229,074 teaches wherein the AMF is further adapted to retrieve previously stored PDU session status information for the UE; determine whether the PDU session status formation contained in the NAS Service Request matches the retrieved PDU status information for the UE (Claims 3-4 and 10-11).
Regarding claim 15, U.S. Patent No. 11,229,074 teaches wherein the AMF is further adapted to in response to determining that the PDU session status information contained in the NAS Service Request message does not match the retrieved PDU status information for the UE, transmit to the UE a PDU session status synchronization message indicating the retrieved PDU status information to the UE (Claims 5 and 12).
Regarding claim 16, U.S. Patent No. 11,229,074 teaches wherein the AMF is further adapted to in response to determining that the PDU session status information contained in the NAS Service Request message does not match the retrieved PDU status information for the UE, transmit to the UE a PDU session status synchronization message instructing the UE to deactivate a PDU session that is included in the set of PDU sessions for which a UP is to be established (Claims 6 and 13).
Regarding claim 17, U.S. Patent No. 11,229,074 teaches wherein the session status information in the NAS Service Request that identifies the multiple PDU sessions for which a UP is to be established comprises a bitmap wherein each bit corresponds to each PDU session of the multiple PDU sessions (Claims 7 and 14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        12/6/2022